Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Cash Store Financial to Resume Trading on the NYSE on Monday, August 2nd EDMONTON, July 30 /CNW/ - The Cash Store Financial Services Inc. ("Cash Store Financial") (TSX: CSF; NYSE: CSFS) announces that the New York Stock Exchange trading halt relating to its common shares will be lifted and trading will resume at the beginning of the trading day on Monday. The technical issues involving the Direct Registration System eligibility of the Company's common shares have been resolved and its common shares are now fully eligible for clearing through the Depository Trust & Clearing Corporation. About Cash Store Financial Cash Store Financial is the only broker of short-term advances and provider of other financial services in Canada publicly traded on the Toronto Stock Exchange (TSX: CSF). The Company also trades on the New York Stock Exchange (NYSE: CSFS). Cash Store Financial operates more than 525 branches across Canada under the banners: The Cash Store and Instaloans. Cash Store Financial also operates two branches in the United Kingdom under the banner, The Cash Store. The Cash Store and Instaloans act as brokers to facilitate short-term advances and provide other financial services to income-earning consumers who may not be able to obtain them from traditional banks. Cash Store Financial also provides a private-label debit card - the Freedom card and a prepaid credit card - the Freedom MasterCard, and other financial services. Cash Store Financial employs approximately 2,000 associates and is headquartered in Edmonton, Alberta. This News Release contains "forward-looking information" within the meaning of applicable Canadian and United States securities legislation.
